
	
		I
		111th CONGRESS
		1st Session
		H. R. 2456
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mrs. Davis of
			 California (for herself, Mr. Bishop of
			 New York, Mr. Hare,
			 Mr. Cummings,
			 Mr. Wu, and
			 Mr. Costello) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend section 484B of Higher Education Act of 1965 to
		  provide for tuition reimbursement and loan forgiveness to students who withdraw
		  from an institution of higher education to serve in the uniformed services, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Tuition Support Act
			 of 2009 or the VETS Act of 2009.
		2.Tuition relief
			 for postsecondary students called to military service
			(a)In
			 generalSection 484B(b)(2) of
			 the Higher Education Act of 1965 (20 U.S.C. 1091b(b)(2)) is amended by adding
			 at the end the following:
				
					(F)Tuition relief
				for students called to military service
						(i)Tuition
				relief
							(I)In
				generalSubject to subclause (II), whenever a student’s
				withdrawal from an institution of higher education is necessitated by reason of
				service in the uniformed services, the institution shall refund to such student
				the tuition and fees paid by, or on behalf of, such student for the payment
				period or period of enrollment for which such student did not receive academic
				credit as a result of such withdrawal.
							(II)ExceptionSubclause (I) shall not apply to the
				tuition or fees paid on behalf of the student—
								(aa)from
				scholarships awarded to the student by the institution of higher education;
				or
								(bb)through funds
				awarded under this title.
								(ii)Waiver of
				repayment by students called to military serviceIn addition to the waivers authorized by
				subparagraphs (D) and (E), the Secretary shall waive the amounts that students
				are required to return under this section if the withdrawals on which the
				returns are based are withdrawals necessitated by reason of service in the
				uniformed services.
						(iii)Loan
				forgiveness authorizedWhenever a student’s withdrawal from an
				institution of higher education is necessitated by reason of service in the
				uniformed services, the Secretary shall, with respect to the payment period or
				period of enrollment for which such student did not receive academic credit as
				a result of such withdrawal, carry out a program—
							(I)through the holder
				of the loan, to assume the obligation to repay—
								(aa)the
				outstanding principle and accrued interest on any loan assistance awarded to
				the student under part B (including to a parent on behalf of the student under
				section 428B) for such payment period or period of enrollment; minus
								(bb)any
				amount of such loan assistance returned by the institution in accordance with
				paragraph (1) of this subsection for such payment period or period of
				enrollment; and
								(II)to cancel—
								(aa)the
				outstanding principle and accrued interest on the loan assistance awarded to
				the student under part D or E (including a Federal Direct PLUS loan awarded to
				a parent on behalf of the student) for such payment period or period of
				enrollment; minus
								(bb)any
				amount of such loan assistance returned by the institution in accordance with
				paragraph (1) of this subsection for such payment period or period of
				enrollment.
								(iv)Reimbursement
				for cancellation of Perkins loansThe Secretary shall pay to each
				institution for each fiscal year an amount equal to the aggregate of the
				amounts of Federal Perkins loans in such institutions’s student loan fund which
				are cancelled pursuant to clause (iii)(II) for such fiscal year, minus an
				amount equal to the aggregate of the amounts of any such loans so canceled
				which were made from Federal capital contributions to its student loan fund
				provided by the Secretary under section 468. None of the funds appropriated
				pursuant to section 461(b) shall be available for payments pursuant to this
				paragraph. To the extent feasible, the Secretary shall pay the amounts for
				which any institution qualifies under this paragraph not later than 3 months
				after the institution files an institutional application for campus-based
				funds.
						(v)Loan eligibility
				and limits for studentsAny
				amounts that are returned by an institution in accordance with paragraph (1),
				or forgiven or waived by the Secretary under this subparagraph, with respect to
				a payment period or period of enrollment for which a student did not receive
				academic credit as a result of withdrawal necessitated by reason of service in
				the uniformed services, shall not be included in the calculation of the
				student’s annual or aggregate loan limits for assistance under this title, or
				otherwise affect the student’s eligibility for grants or loans under this
				title.
						(vi)DefinitionIn
				this subparagraph, the term service in the uniformed services
				has the meaning given such term in section
				484C(a).
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this Act shall take effect for
			 periods of service in the uniformed services beginning after the date of the
			 enactment of this Act.
				(2)DefinitionIn this subsection, the term period
			 of service in the uniformed services means the period beginning 30 days
			 prior to the date a student is required to report to service in the uniformed
			 services (as defined in section 484C(a)) and ending when such student returns
			 from such service.
				
